DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8,  in the reply filed on March 21st, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4,  6, 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US20180309103) in view of Nowak (DE10/20192147550 see US National Stage Entry, US20210098842, for citations).
Regarding Claim 1, Kobayashi discloses a battery pack ([002]), comprising a plurality of single cells aligned along a prescribed alignment direction with each of the single cells being confined along the alignment direction (Fig. 1, unit cells-10, [0024], x direction is alignment direction), each of the single cells being a nonaqueous electrolyte secondary battery comprising an electrode assembly and a nonaqueous electrolyte (electrode body, [007], electrolytic solution-[008]) housed in a battery case in a flat rectangular shape (Fig. 1, Battery case-1 rectangular in shape),
Wherein a plate-shaped spacer is disposed in each gap between adjacent ones of the single cells (spacer-40, [0024]), and a convex rib in contact with a flat surface of the single cell is formed in a part of a surface of the spacer (first convex portion includes a plurality of convex ribs, [0077], Fig. 9, spacer-80 has convex ribs formed on it and is in contact with a flat surface of the single cell),
A region, in the flat surface of the single cell, where the rib is in contact is a confined region, and a region where the rib is not in contact is a non-confined region (first convex portion-42, [0036], confined region is region convex rib is placed and space in-between convex ribs 42a, 42b, 42c is non-confined region, shown in Fig. 5).
Kobayashi is silent to an internal pressure adjusting bag filled with gas housed in the battery case of each of at least some of the plurality of single cells, and the internal pressure adjusting battery bag is disposed in at least a part of the non-confined region, 
Kobayashi is further silent to comprising a gas supplying device for supplying the gas held in the internal pressure adjusting bag to an internal space of the battery case having been sealed.  
Nowak discloses a pressure equalizing device that has a gas container housing all disposed in a battery housing case (Fig. 1 or Fig. 2, pressure equalizing device-11, gas container-12, battery housing-2, [0039]). Nowak further discloses a gas supplying device (diaphragm-17 acts as gas supplying device, [0019]) for supplying the gas held in the internal pressure adjusting bag to an internal space of the battery case having been sealed (battery housing-2, [0038], gas held in internal volume-18 and gas section-12, [0039]). Nowak teaches that this pressure equalizing system prevents the buildup of moisture during use and therefore increases operational reliability of the battery ([0016]). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the battery module of Kobayashi with the teachings of Nowak to have an internal pressure adjusting bag filled with gas housing in the battery case and to have a gas supplying device for supplying the gas held in the internal pressure adjusting bag to an internal space of the battery case having been sealed. This modified battery module would have the expected benefit of increased operational reliability of the battery.
Additionally, Nowak discloses that the internal pressure adjusting device is arranged in a manner to be in close contact with the gas and is mounted on an exterior of the battery assembly ([0015]). It is the examiner’s position, because the claim language requires the internal pressure adjusting bag to be disposed “in at least a part” of the non-confined region is sufficiently broad to mean any part of the internal pressure adjusting bag can be disposed in the non-confined region, that Kobayshi in view of Nowak meets this limitation. Furthermore, Nowak’s and the instant internal pressure adjusting bag serve the same function of equalizing pressure. 
Therefore, it would be obvious to one of ordinary skill in the art to modify the battery of Kobyashi with the teachings of Nowak to have the internal pressure adjusting device disposed in at least a part of the non-confined region. 
Regarding Claim 3, Kobayshi in view of Nowak discloses the limitations as set forth above. Nowak further discloses wherein the gas supplying device is a gas permeable part that is formed in at least a part of the internal pressure adjusting bag, and is made of a material having gas permeability (diaphragm is permeable to gas and is part of pressure-equalizing device, [0019], [0021]).
Therefore, it would be obvious to one of ordinary skill in the art to modify Kobayshi with the teachings of Nowak to have the gas supplying device be a gas permeable part that is formed in at least a part of the internal pressure adjusting bag, and is made of a material having gas permeability. This modified battery module would have the expected benefit of increased operational reliability of the battery.
Regarding Claim 4, Kobayashi in view of Nowak discloses the limitations as set forth above.
Nowak disclose a gas supplying device that is formed on an outer surface of the electrode assembly (diaphragm-17 acting as gas supplying device is part of pressure-equalizing device, [0042], pressure equalizing device formed on battery housing, which acts as outer surface of electrode assembly, Fig. 1). Nowak further discloses a portion of the gas supplying device which has a sharp tip edge that faces the pressure-equalizing device (flow opening structure-22 has sharp tip edge facing the pressure equalizing device and is part of gas supplying device, [0046], Fig. 3).
Regarding Claim 6, Kobayshi in view of Nowak discloses the limitations as set forth above. Nowak further discloses wherein the gas that is pushed through the diaphragm is air ([0039]). It is the examiner’s position that air meets the limitation of an inert gas and therefore Nowak discloses the limitation of wherein the gas filled in the internal pressure adjusting bag is an inert gas.
Therefore, it would be obvious to one of ordinary skill in the art to modify Kobayshi with the teachings of Nowak to have the gas filled in the internal pressure adjusting bag be an inert gas. This modified battery module would have the expected benefit of increased operational reliability of the battery.
Regarding Claim 7, Kobayashi in view of Nowak discloses the limitations as set forth above. Nowak further discloses that the pressure equalizing device has a drying device that extracts moisture from the gas flowing through the pressure equalizing device ([0016]). Nowak further discloses that the gas that is permeable through the diaphragm is air ([0039]). It is the examiner’s position that due to the drying device extracting moisture and the gas used being air, Nowak discloses the use of gas with water content less than 0.1 g/m3.
Therefore, it would be obvious to one of ordinary skill in the art to modify Kobayshi with the teachings of Nowak to have the gas filled in the internal pressure adjusting bag with water content less than 0.1 g/m3. This modified battery module would have the expected benefit of increased operational reliability of the battery.
Regarding Claim 8, Kobayshi in view of Nowak discloses the limitations as set forth above.  Kobayashi further discloses wherein the electrode assembly includes a core part where a positive electrode mixture layer and a negative electrode mixture layer face each other with a separator disposed between the positive electrode mixture layer and the negative electrode mixture layer (Fig. 4, positive electrode-12, negative electrode-14, separator-16, [0030]), and the rib of the spacer is formed in such a manner that the confined region is formed in both edge portions in a width direction of the core part (Fig. 8, confined regions formed in both edge portions width direction, [0076]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US20180309103) in view of Nowak (DE10/20192147550 see US National Stage Entry, US20210098842, for citations) further in view of Joswig (US20150340673).
Regarding Claim 5, Kobayashi in view of Nowak discloses the limitations as set forth above.
Kobayashi in view of Nowak is silent to the gas supplying device being a cleavable part having lower strength than another region of the internal pressure adjusting bad.
Joswig discloses a pressure relief device to be used in the even of an overpressure (pressure relief device-4, pressure relief element-11, [0040]). Joswig further discloses that the pressure relief element can include a gas-permeable element that can allow a certain flow of gas ([006]). Joswig further discloses that the pressure relief element breaks at a certain level of overpressure ([0040]). It is the examiner’s position that the term “cleavable” is sufficiently broad, and the breaking pressure relief element is within the scope of the claim 5 limitation. Furthermore, as the pressure relief element breaks during overpressure, but the rest of the pressure relief device stays intact, it is the examiner’s position that Joswig also discloses wherein the cleavable pressure relief element has lower strength than another region of the pressure relief device. Joswing teaches that this system improves battery safety in the event of an overpressure ([0040]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the gas supplying part of Kobayshi in view of Nowak with the teachings of Joswig to have the gas supplying device be a cleavable part having lower strength than another region of the internal pressure adjusting bag. This modified structure would have improved battery safety in the event of an overpressure.
Although Kobayashi in view of Nowak does not disclose directly that the internal pressure adjusting bag is disposed in at least a part of the confined region, Nowak discloses that the internal pressure adjusting device is arranged in a manner to be in close contact with the gas and is mounted on an exterior of the battery assembly ([0015]). It is the examiner’s position, because the claim language requires the internal pressure adjusting bag to be disposed “in at least a part” of the confined region is sufficiently broad to mean any part of the internal pressure adjusting bag can be disposed in the confined region, that Kobayshi in view of Nowak meets this limitation. Furthermore, Nowak’s and the instant internal pressure adjusting bag serve the same function of equalizing pressure. 
Therefore, it would be obvious to one of ordinary skill in the art to modify the battery of Kobyashi with the teachings of Nowak to have the internal pressure adjusting device disposed in at least a part of the confined region. 
Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 would be allowable if written in independent form with all the limitations of present claim 1. Regarding Claim 2, Kobayashi in view of Nowak teaches every feature of claim 1 as discussed above. However, Kobayashi in view of Nowak fails to teach or reasonably suggest that “the gas supplying device is a soluble part that is formed in at least a part of the internal pressure adjusting bag, and is made of a material soluble in the nonaqueous electrolyte, and a redundant electrolyte not permeating into the electrode assembly being present between the electrode assembly and the battery case.” Kobayashi in view of Nowak provides a gas supplying device that is formed in at least a part of the internal pressure adjusting bag as described above. However, there is nothing in Kobayashi in view Nowak to teach or reasonably suggest that the gas supplying structures and redundant electrolyte as claimed in claim 2 would also be included. 
Gas permeable structures made of materials that are soluble in electrolytes are known in the art generally (see Hattendorff, US20210391628, [0016]), but there is nothing to suggest or reasonably suggest incorporating a redundant electrolyte not permeating into the electrode assembly being present between the electrode assembly and the battery case into the structure of Kobayashi in view of Nowak. As such, claim 2 would be allowable if written in independent form.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728                       

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728